DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 4/26/2022 is acknowledged.  Claims 26, 32, 34, 42, 44 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claims 26, 31-36, 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36, 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “after performing the indiffusion, performing an etch…; wherein, after the etch;” in line 15.  The wherein clause (wherein, after the etch) is sandwiched between two “;” and contains no action.  It is unclear which/what actions are contained in this wherein clause.  For the purpose of examination, it is interpreted all the limitations following the closing “;”.  This means “a residual second portion…”, “the first spacer…”, “a stress…” are all after the etch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9484412 B1) in view of Haran et al. (US 2013/0001706 A1).
Regarding claim 26, Ando teaches an integrated circuit (IC) device (device in Figs. 4, 5A-B of Cheng) comprising: 
a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); 
a fin structure (16A or 20A) which extends along a first dimension (length of the fins 16A/20A) from the buffer layer, the fin structure including: 
a channel region (region of fin 16A/20A overlapped by the metal gate 28/30) of a transistor (PFET/NFET), wherein a stress (the stress in the channel) is imposed on the channel region with the buffer layer; and 
a doped source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor; 
a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of the transistor, wherein the gate structure extends over the fin structure (as shown in Fig. 5A-B of Ando); 
But Ando does not teach that wherein the doped source or drain region extends to a surface of the fin structure; and that the IC device comprising: a first spacer portion disposed on a sidewall of the gate structure; a second spacer portion adjoining the first spacer portion; and a residual doped layer portion on the surface of the fin structure, wherein, along a first line in the first dimension, the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region wherein the first spacer portion extends along a second line in the first dimension, past a bottom of the second spacer portion and along the residual doped layer portion, to adjoin the doped source or drain region at the surface of the fin structure. 
Haran teaches a device (Fig. 10 of Haran).  The device comprises: a gate structure (46-48) extends over the fin structure; a doped source/drain region (40) extends to a surface (top surface of 12) of the substrate (12); a first spacer portion (50) disposed on a sidewall of the gate structure; a second spacer portion (34) adjoining the first spacer portion; and a residual doped layer portion (20) on the surface of the substrate, wherein, along a first line (the line along the top surface of the S/D region 40) in the first dimension, the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region (see Fig. 10); wherein the first spacer portion extends along a second line (the line at the interface of spacer 34 and the layer 20) in the first dimension, past a bottom of the second spacer portion and along the residual doped layer portion (as shown in Fig. 10, spacer 50 extends lower than spacer 34), to adjoin the doped source or drain region at the surface of the substrate (see Fig. 10 of Haran).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal gate as according to Haran in order to reduce short-channel effect (see discussion in [0004] of Haran) and to have reduced parasitic capacitance between the metal gate and the S/D regions (see [0078] of Haran). 
Regarding claim 31, Ando in view of Haran teaches all the limitations of the IC device of claim 26, and also teaches wherein one of the buffer layer and the fin structure comprises silicon germanium (as shown in Fig. 4 of Ando) having a first silicon-to-germanium component ratio other than a second silicon-to-germanium component ratio of the other of the buffer layer and the fin structure (as indicated in Fig. 2 of Ando, the layer 16 or 20 of Ando are strained so its material composition must be different than that of the SRB layer 14).  
Regarding claim 32, Ando in view of Haran teaches all the limitations of the IC device of claim 26, and also teaches wherein forms respective bottom edges of the first spacer portion and the second spacer portion form an edge of a depression (as shown in Fig. 10 of Haran), wherein a height of the depression is at least 0.5 nanometers (the thickness of layer 20 is from 6nm to 100nm).  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9484412 B1) in view of Haran et al. (US 2013/0001706 A1), as applied in claim 26 and further in view of Li (US 2018/0108574 A1).
Regarding claim 33, Ando in view of Haran teaches all the limitations of the IC device of claim 26, but does not teach wherein an overall thickness of both the first spacer portion and the second spacer portion is in a range of 0.5 nanometers (nm) to 15 nm.  
Li discloses that the first spacer 106 has thickness between 3-6nm and the second spacer 108 can be formed by the same process as first spacer 106 (as described in [0039] and [0065] of Li).   Thus, one would expect that the second spacer to have about the same thickness as the first spacer.  So the total thickness of both the first and second spacers are in the range of 6nm to 12 nm, which is inside the claimed range.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the overall thickness of the spacer portions to be in the range of 6nm to 12 nm since this is typical range of spacers in the art.
Since the claimed range overlaps with the prior art range, a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the overall thickness of the spacer portions to be in the range of 0.5 nm to 15 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9484412 B1) in view of Haran et al. (US 2013/0001706 A1).
Regarding claim 44, Ando teaches a system (electronic system such as cell phone in column 6 lines 38-42 of Ando) comprising: an integrated circuit (IC) device (device in Figs. 4, 5A-B of Ando) comprising:
a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); 
a fin structure (16A or 20A) which extends along a first dimension from the buffer layer, the fin structure including: 
a channel region (region of fin 16A/20A overlapped by the metal gate 28/30) of a transistor (PFET/NFET), wherein a stress (the stress in the channel) is imposed on the channel region with the buffer layer; and 
a doped source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor; 
a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of the transistor, wherein the gate structure extends over the fin structure (as shown in Figs. 5A-B of Ando); and
a display device (display of the cell phone described in column 6 line 42 of Ando) coupled to the IC device, the display device to display an image based on a signal communicated with the IC device (this is the function of the display in a cell phone).  
But Ando does not teach that wherein the doped source or drain region extends to a surface of the fin structure; and the IC device further comprises: a first spacer portion disposed on a sidewall of the gate structure; a second spacer portion adjoining the first spacer portion; and a residual doped layer portion on the surface of the fin structure, wherein, along a first line in the first dimension, the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region; wherein the first spacer portion extends along a second line in the first dimension, past a bottom of the second spacer portion and along the residual doped layer portion, to adjoin the doped source or drain region at the surface of the fin structure.
Haran teaches a device (Fig. 10 of Haran).  The device comprises: a gate structure (46-48) extends over the fin structure; a doped source/drain region (40) extends to a surface (top surface of 12) of the substrate (12); a first spacer portion (50) disposed on a sidewall of the gate structure; a second spacer portion (34) adjoining the first spacer portion; and a residual doped layer portion (20) on the surface of the substrate, wherein, along a first line (the line along the top surface of the S/D region 40) in the first dimension, the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region (see Fig. 10); wherein the first spacer portion extends along a second line (the line at the interface of spacer 34 and the layer 20) in the first dimension, past a bottom of the second spacer portion and along the residual doped layer portion (as shown in Fig. 10, spacer 50 extends lower than spacer 34), to adjoin the doped source or drain region at the surface of the substrate (see Fig. 10 of Haran).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal gate as according to Haran in order to reduce short-channel effect (see discussion in [0004] of Haran) and to have reduced parasitic capacitance between the metal gate and the S/D regions (see [0078] of Haran). 
 
Allowable Subject Matter
Claims 34-36, 41-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 34, the prior art of record does not disclose or fairly suggest a method of forming a finFET with “after depositing the first spacer portion, forming a doped layer on the fin structure, wherein the first spacer portion extends to a surface of the fin structure; after forming the doped layer on the fin structure, forming a second spacer portion which adjoins the first spacer portion; performing an indiffusion, from the doped layer into the fin structure, to form a source or drain region of the transistor, wherein the doped source or drain region extends to the surface of the fin structure; and after performing the indiffusion, performing an etch to remove a portion of the doped layer to expose the source or drain region; wherein, after the etch; a residual second portion of the doped layer remains on the fin structure, wherein, along a first line in the first dimension, the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region; the first spacer portion extends along a second line in the first dimension, past a bottom of the second spacer portion and along the residual doped layer portion, to adjoin the doped source or drain region at the surface of the fin structure” along with other limitations of the claim.
The closest prior art of record are Ando et al. (US 9484412 B1), Li (US 2018/0108574 A1) and Balakrishnan et al. (US 9490332 B1). 
Ando teaches a finfet device on a buffer layer (14 in Fig. 4 of Ando), but Ando does not teach that the device has two spacer portions.  Li and Balakrishnan teach methods of forming S/D regions in a finFet device.  The methods involve forming a dopant layer and anneal to diffuse the dopant into the fin structure (Fig. 11 of Li and Figs. 4-6 of Balakrishnan); forming the second spacer.  However, these method do not disclose the first and second spacers portions are formed such that “the first spacer portion extends along a second line in the first dimension, past a bottom of the second spacer portion and along the residual doped layer portion, to adjoin the doped source or drain region at the surface of the fin structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822